—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that the People failed to meet their burden of proof beyond a reasonable doubt that defendant had previously been convicted of a felony. Because defendant never successfully challenged the previous determination that he was a second felony offender, by either direct appeal or post-judgment motion, that determination is binding on him (see, CPL 400.21 [8]; People v Young, 123 AD2d 366, 367, lv denied 68 NY2d 919; People v Ames, 115 AD2d 543, 545, lv denied 67 NY2d 759). (Appeal from Judgment of Genesee County Court, Morton, J. —Assault, 2nd Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.